Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021, 10/18/2021, 11/09/2021, 01/10/2022, 03/07/2022, 04/13/2022 and 05/05/2022 are being considered by the examiner.

Drawings
The drawings filed on 09/02/2021 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8, 11, 15, 17, 19, 22 and 24 of ‘318 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-6 and 8 of U.S. Patent No. 11003840 (hereinafter ‘840).  Although the claims at issue are not identical, they are not patentably distinct from each other because:

With regards to claim 1 of ‘318, claim 1 of ‘840 teaches the limitations of claim 1 of ‘318. 
With regards to claim 4 of ‘318, claim 1 of ‘840 teaches the limitations of claim 4 of ‘318. 
With regards to claim 5 of ‘318, claim 1 of ‘840 teaches the limitations of claim 5 of ‘318. 
With regards to claim 6 of ‘318, claim 1 of ‘840 teaches the limitations of claim 6 of ‘318. 
With regards to claim 8 of ‘318, claim 1 of ‘840 teaches the limitations of claim 8 of ‘318.
With regards to claim 11 of ‘318, it is rejected under similar rationale as the rejection of claim 1 of ‘318 above.
With regards to claim 15 of ‘318, it is rejected under similar rationale as the rejection of claim 5 of ‘318 above.
With regards to claim 17 of ‘318, it is rejected under similar rationale as the rejection of claim 6 of ‘318 above.
With regards to claim 18 of ‘318, it is rejected under similar rationale as the rejection of claim 1 of ‘318 above.
With regards to claim 22 of ‘318, it is rejected under similar rationale as the rejection of claim 5 of ‘318 above.
With regards to claim 24 of ‘318, it is rejected under similar rationale as the rejection of claim 6 of ‘318 above.



Claims 2, 7, 12, 13, 16, 19, 20 and 23 of 318 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11003840 (hereinafter ‘840) in view of Shimizu et al (US Patent: 6374271, issued: Apr. 16, 2002, filed: Sep. 26, 1997). 

With regards to claim 2 of ‘318, claim 1 of ‘840 teaches the limitations of claim 1 of ‘318, except ‘wherein the subject definition comprises a subject token to identify the document section as a subject section, a subject definition identifier, and a portion for defining the subject of the subject definition, and the metadata definition comprises a metadata token to identify the document section as a metadata section, the subject definition identifier, a metadata definition identifier, and a portion for defining a category for the metadata definition, the category associated with the subject of the subject definition’.

Yet Shimzu et al teaches wherein the subject definition comprises a subject token to identify the document section as a subject section, a subject definition identifier, and a portion for defining the subject of the subject definition, and the metadata definition comprises a metadata token to identify the document section as a metadata section, the subject definition identifier, a metadata definition identifier, and a portion for defining a category for the metadata definition, the category associated with the subject of the subject definition (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘840’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45)

With regards to claim 7 of ‘318, claim 1 of ‘840 teaches the limitations of claim 7 of’318 except ‘wherein the data sources are indexed based on a plurality of subjects and a plurality of sub-subjects’.

Yet Shimizu et al teaches ‘wherein the data sources are indexed based on a plurality of subjects and a plurality of sub-subjects’(Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘840’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to index, generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45)

With regards to claim 12 of ‘318, it is rejected under similar rationale as the rejection of claim 2 of ‘318 above.
With regards to claim 13 of ‘318, it is rejected under similar rationale as the rejection of claim 2 of ‘318 above.
With regards to claim 16 of ‘318, it is rejected under similar rationale as the rejection of claim 7 of ‘318 above.
With regards to claim 19 of ‘318, it is rejected under similar rationale as the rejection of claim 2 of ‘318 above.
With regards to claim 20 of ‘318, it is rejected under similar rationale as the rejection of claim 2 of ‘318 above.
With regards to claim 23 of ‘318, it is rejected under similar rationale as the rejection of claim 7 of ‘318 above.

Claims 1, 11 and 18 of instant application (hereinafter ‘318) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17227125 (reference application, hereinafter ‘125). Although the claims at issue are not identical, they are not patentably distinct from each other because:

With regards to claim 1 of ‘318, claim 24 of ‘125 teaches the limitations of claim 1 of ‘318 (the subject and metadata definition content is from the document section and that document section includes subject and/or metadata). 

	With regards to claim 11 of ‘318, it is rejected under similar rationale as the rejection of claim 1 of ‘318 above.

With regards to claim 18 of ‘318, it is rejected under similar rationale as the rejection of claim 1 of ‘318 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2, 4-8, 15-17 and 22-24 of instant application (hereinafter ‘318)  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17227125 (reference application, hereinafter ‘125) in view of Shimizu et al (US Patent: 6374271, issued: Apr. 16, 2002, filed: Sep. 26, 1997):

With regards to claim 2 of ‘318, claim 19 of ‘125 substantially teaches claim 2 of ‘318 with except ‘wherein the subject definition comprises a subject token to identify the document section as a subject section, a subject definition identifier, and a portion for defining the subject of the subject definition, and the metadata definition comprises a metadata token to identify the document section as a metadata section, the subject definition identifier, a metadata definition identifier, and a portion for defining a category for the metadata definition, the category associated with the subject of the subject definition’.

Yet Shimizu et al teaches wherein the subject definition comprises a subject token to identify the document section as a subject section, a subject definition identifier, and a portion for defining the subject of the subject definition, and the metadata definition comprises a metadata token to identify the document section as a metadata section, the subject definition identifier, a metadata definition identifier, and a portion for defining a category for the metadata definition, the category associated with the subject of the subject definition (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45)

With regards to claim 4 of ‘318, claim 19 of ‘125 teaches the limitations of claim 4 of ‘318 except ‘wherein the metadata definition comprises text or an image and wherein the corresponding data section includes a text corresponding to the metadata definition text or an image corresponding to the metadata definition image’.

Yet Shimzu et al teaches wherein the metadata definition comprises text or an image and wherein the corresponding data section includes a text corresponding to the metadata definition text or an image corresponding to the metadata definition image  (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45)
 
With regards to claim 5 of ‘318, claim 19 of ‘125 teaches the limitations of claim 5 of ‘318 except ‘wherein the instructions further perform: generating the corresponding data section, by the document analytics engine, based on searching a plurality of data sources for content that corresponds to the metadata definition’.

Yet Shimzu et al teaches wherein the instructions further perform: generating the corresponding data section, by the document analytics engine, based on searching a plurality of data sources for content that corresponds to the metadata definition (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45).

With regards to claim 6, claim 19 of ‘125 teaches the limitations of claim 6 of ‘318 except ‘wherein the document analytics engine is a plurality of analytics engines selected at the document composition engine’.

Yet Shimizu et al teaches ‘wherein the document analytics engine is a plurality of analytics engines selected at the document composition engine’ (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45).

With regards to claim 7, claim 19 of ‘125 teaches the limitations of claim 6 of ‘318 except ‘wherein the data sources are indexed based on a plurality of subjects and a plurality of sub-subjects’.

Yet Shimizu et al teaches ‘wherein the data sources are indexed based on a plurality of subjects and a plurality of sub-subjects’ (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45).

With regards to claim 8, claim 19 of ‘125 teaches the limitations of claim 6 of ‘318 except ‘wherein the instructions further perform: receiving multiple data sections and substituting a selected one of the data sections for the edit document section’.

Yet Shimizu et al teaches ‘wherein the instructions further perform: receiving multiple data sections and substituting a selected one of the data sections for the edit document section’ (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45).


With regards to claim 15 of ‘318, it is rejected under similar rationale as the rejection of claim 5 of ‘318 above.
With regards to claim 16 of ‘318, it is rejected under similar rationale as the rejection of claim 7 of ‘318 above.

With regards to claim 17 of ‘318, it is rejected under similar rationale as the rejection of claim 6 of ‘318 above.
With regards to claim 22 of ‘318, it is rejected under similar rationale as the rejection of claim 5 of ‘318 above.
With regards to claim 23 of ‘318, it is rejected under similar rationale as the rejection of claim 7 of ‘318 above.
With regards to claim 24 of ‘318, it is rejected under similar rationale as the rejection of claim 6 of ‘318 above.

Claims 9 and 10 of instant application (hereinafter ‘318) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17227125 (reference application, hereinafter ‘125) in view of Kholmeier et al (US Patent: 10402061, issued: Sep. 3, 2019, filed: Jun. 12, 2015).

With regards to claim 9 of ‘318, claim 19 of ‘125 teaches the limitations of claim 9 except: ‘wherein the edit document section comprises a plurality of edit document sections, wherein: generating a document section request to a document analytics engine further comprises: forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising the plurality of edit document sections; receiving the document analytics engine request at the document analytics engine, the document analytics engine generating a plurality of data sections, each of the plurality of data sections corresponding to one of the plurality of edit document sections; and receiving the plurality of data sections at the document editor and substituting one of the received data sections for the corresponding edit document section in the document’

Yet Kholmeier et al teaches wherein the edit document section comprises a plurality of edit document sections, wherein: generating a document section request to a document analytics engine further comprises: forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising the plurality of edit document sections (Fig 13, column 26, lines 1-25: a request for a  plurality of sub sections for inclusion within a first topic exploration section (based upon the first text defining a topic exploration object) can be requested and the results for the sections can be suggested in a display); receiving the document analytics engine request at the document analytics engine, the document analytics engine generating a plurality of data sections, each of the plurality of data sections corresponding to one of the plurality of edit document sections (Fig 12H, data section data for the first document topic section can be received  and displayed in a right pane of the interface); and receiving the plurality of data sections at the document editor (Fig 12H, the data sections are displayed in a right pane for user selection) and substituting one of the received data sections for the corresponding edit document section in the document (Fig 12I – 12K: the first document section is substituted with a new state for the topic exploration object , which includes new selected subtopic section data).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to implement a document composition using section request(s), such that the document composition would further include requesting for a plurality of document sections, receiving them and making substitutions, as taught by Kholmeier et al. The combination would have allowed ‘125 to have allowed a user to insert placeholders in a document and then insert selected content for the placeholder (Kohlmeier et al, column 1, lines 30-46). 

With regards to claim 10 of ‘318, claim 19 of ‘125 teaches the limitations of claim 10 except ‘wherein the each of the generated data sections comprises a plurality of selectable data sections, wherein the instructions further perform: substituting a selected one of the plurality of selectable data sections for one of the document sections in the document”.

Yet Kohlmeier et al teaches ‘wherein the each of the generated data sections comprises a plurality of selectable data sections, wherein the instructions further perform: substituting a selected one of the plurality of selectable data sections for one of the document sections in the document’ (Fig 12I – 12K: the first document section is substituted with a new state for the topic exploration object , which includes new selected subtopic section data).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified ‘125’s ability to implement a document composition using section request(s), such that the document composition would further include requesting for a plurality of document sections, receiving them and making substitutions, as taught by Kholmeier et al. The combination would have allowed ‘125 to have allowed a user to insert placeholders in a document and then insert selected content for the placeholder (Kohlmeier et al, column 1, lines 30-46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-13, and 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al (US Patent: 10402061, issued: Sep. 3, 2019, filed: Jun. 12, 2015) in view of Shimizu et al (US Patent: 6374271, issued: Apr. 16, 2002, filed: Sep. 26, 1997).

With regards to claim 1. Kohlmeier teaches a document editing system using a document analytics engine to edit documents, comprising: a processor; and a non-transitory computer readable medium, comprising instructions which, when executed by the processor, perform: 

generating a document in a document editor, the document comprising a plurality of document sections (Fig 4B, Fig 4C: a composition surface defines a set of sections /headings), each document section characterized by a subject definition (Fig 12I: text of a topic defines a document section such as shown in 1241) , …; generating a document section request to a document analytics engine comprising: 
forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising at least one of the subject definition for an edit document section within the plurality of document sections (Fig 13, column 26, lines 1-25: a request for a  plurality of sub sections for inclusion within a first topic exploration section (based upon the first text defining a topic exploration object) can be requested and the results for the sections can be suggested in a display); 
receiving the document analytics engine request at the document analytics engine, the document analytics engine generating a corresponding data section based on the at least one of the subject definition of the edit document section (Fig 12H, data section data for the first document topic section can be received  and displayed in a right pane of the interface); and 
receiving the data section at the document editor (Fig 12I – 12K: a user can make one or more selections of the available data topic sections for inclusion as subtopic sections) and substituting the received data section for the edit document section in the document (Fig 12I – 12K: the first document section is substituted with a new state for the topic exploration object , which includes new selected subtopic section data).

However Kohlmeier et al does not expressly teach each subject definition characterized by a metadata definition.

Shimizu et al teaches each subject definition characterized by a metadata definition (Abstract, Fig 3, Fig 8, column 1, lines 60-65: each subject can be defined /sectioned into a hierarchical section/location in an outline, the location of the subject having an identifying text (such as ‘Main Subject’) and a numerical portion ‘1’) for defining the first subject. With regards to the metadata definition, there is a metadata token/string for a point (such as ‘Point’ or Sub Point’) that identifies the ‘Main subject’ document section  due to its hierarchical location and position and the points or sub points can be further selected and associated with a category/’slot type’. The metadata definition for each card link entry (interpreted as a link/resource analytic engine) among a plurality of card-link-entries is used to reference/search/access card data indexed by card name/(interpreted as also a subject) and slot type from a repository of various internal or external sources) ).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Kholmeier’s ability to use data to define portions/sections of a document, such that the definition data can include not just subject but also metadata definition data that can be used to generate and populate a document as part of a logical request to generate a document, as taught by Shimizu et al. The combination would have allowed Kholmeier to have allowed “an author to generate a document using a goals outline …” ( Shimizu et al, column 1, lines 42-45) . 

With regards to claim 2. The document editing system of claim 1, the combination of Kholmeier and Shimizu et al teaches wherein the subject definition comprises a subject token to identify the document section as a subject section, a subject definition identifier, and a portion for defining the subject of the subject definition, and the metadata definition comprises a metadata token to identify the document section as a metadata section, the subject definition identifier, a metadata definition identifier, and a portion for defining a category for the metadata definition, the category associated with the subject of the subject definition, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 4. The document editing system of claim 2, the combination of Kholmeier and Shimizu et al teaches wherein the metadata definition comprises text or an image and wherein the corresponding data section includes a text corresponding to the metadata definition text or an image corresponding to the metadata definition image, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 5. The document editing system of claim 1, the combination of Kholmeier and Shimizu et al teaches wherein the instructions further perform: generating the corresponding data section, by the document analytics engine, based on searching a plurality of data sources for content that corresponds to the metadata definition., as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 6. The document editing system of claim 5, the combination of Kholmeier and Shimizu et al teaches wherein the document analytics engine is a plurality of analytics engines selected at the document composition engine, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 7. The document editing system of claim 5, the combination of Kholmeier and Shimizu et al teaches wherein the data sources are indexed based on a plurality of subjects and a plurality of sub-subjects, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8. The document editing system of claim 1, the combination of Kholmeier and Shimizu et al teaches wherein the instructions further perform: receiving multiple data sections and substituting a selected one of the data sections for the edit document section, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 9. The document editing system of claim 1, Kholmeier teaches wherein the edit document section comprises a plurality of edit document sections, wherein: generating a document section request to a document analytics engine further comprises: forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising the plurality of edit document sections (Fig 13, column 26, lines 1-25: a request for a  plurality of sub sections for inclusion within a first topic exploration section (based upon the first text defining a topic exploration object) can be requested and the results for the sections can be suggested in a display); receiving the document analytics engine request at the document analytics engine, the document analytics engine generating a plurality of data sections, each of the plurality of data sections corresponding to one of the plurality of edit document sections (Fig 12H, data section data for the first document topic section can be received  and displayed in a right pane of the interface); and receiving the plurality of data sections at the document editor (Fig 12H, the data sections are displayed in a right pane for user selection) and substituting one of the received data sections for the corresponding edit document section in the document (Fig 12I – 12K: the first document section is substituted with a new state for the topic exploration object , which includes new selected subtopic section data).

With regards to claim 10. The document editing system of claim 9, Kholmeier teaches wherein the each of the generated data sections comprises a plurality of selectable data sections, wherein the instructions further perform: substituting a selected one of the plurality of selectable data sections for one of the document sections in the document, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.

With regards to claim 11. the combination of Kholmeier and Shimizu et al teaches a document editing system, comprising: a processor; and a non-transitory computer readable medium, comprising instructions which, when executed by the processor, perform: generating a document in a document editor, the document comprising a plurality of document sections, each document section characterized by a metadata definition; generating a document section request to a document analytics engine comprising: forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising the metadata definition for an edit document section within the plurality of document sections; receiving the document analytics engine request at a document analytics engine, the document analytics engine generating a plurality of corresponding data sections based on the metadata definition of the edit document section; and receiving the plurality of data sections at the document editor and, based on a selection of one of the data sections, substituting the selected data section for the edit document section in the document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12. The document editing system of claim 11, the combination of Kholmeier and Shimizu et al teaches wherein the metadata definition comprises a metadata token to identify the document section as a metadata section, a metadata definition identifier, and a portion for defining a subject for the metadata definition, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 13. The document editing system of claim 12, the combination of Kholmeier and Shimizu et al teaches wherein the edit document section further comprises a subject definition, the subject definition comprising: the metadata definition; a subject token to identify the edit document section as a subject section; a subject definition identifier; and a portion for defining a subject for the subject definition, wherein the subject for the metadata definition is a category of the subject for the subject definition, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 15. The document editing system of claim 11, the combination of Kholmeier and Shimizu et al teaches wherein the instructions further perform: generating each of the corresponding data sections, by the document analytics engine, based on searching a plurality of data sources for content that corresponds to the metadata definition, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 16. The document editing system of claim 15, the combination of Kholmeier and Shimizu et al teaches wherein the data sources are indexed based on a plurality of subjects and a plurality of categories associated with the metadata definition, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 17. The document editing system of claim 11, the combination of Kholmeier and Shimizu et al teaches wherein the document analytics engine is a plurality of analytics engines selected at the document composition engine, as similarly explained in the rejection of claim 1, and is rejected under similar rationale..

With regards to claim 18. the combination of Kholmeier and Shimizu et al teaches A method for document editing using a document analytics engines, comprising: generating a document in a document editor, the document comprising a plurality of document sections, each document section characterized by a metadata definition; generating a document section request to a document analytics engine comprising: forwarding the document section request to a document composition engine, the document composition engine generating a document analytics engine request comprising the metadata definition for an edit document section within the plurality of document sections; receiving the document analytics engine request at a document analytics engine, the document analytics engine generating a plurality of corresponding data sections based on the metadata definition of the edit document section; and receiving the plurality of data sections at the document editor and, based on a selection of one of the data sections, substituting the selected data section for the edit document section in the document, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 19. The method of claim 18, the combination of Kholmeier and Shimizu et al teaches wherein the metadata definition comprises a metadata token to identify the edit document section as a metadata section, a metadata definition identifier, and a portion for defining a subject for the metadata definition, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 20. The method of claim 19, the combination of Kholmeier and Shimizu et al teaches wherein the edit document section further comprises a subject definition, the subject definition comprising: the metadata definition; a subject token to identify the edit document section as a subject section; a subject definition identifier; and a portion for defining a subject for the subject definition, wherein the subject for the metadata definition is a category of the subject for the subject definition, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 22. The method of claim 18, the combination of Kholmeier and Shimizu et al teaches further comprising: generating each of the corresponding data sections, by the document analytics engine, based on searching a plurality of data sources for content that corresponds to the metadata definition, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

With regards to claim 23. The method of claim 22, the combination of Kholmeier and Shimizu et al teaches wherein the data sources are indexed based on a plurality of subjects and a plurality of categories associated with the metadata definition, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 24. The method of claim 18, the combination of Kholmeier and Shimizu et al teaches wherein the document analytics engine is a plurality of analytics engines selected at the document composition engine, as similarly explained in the rejection of claim 17, and is rejected under similar rationale.

Note
The examiner recommends an interview to discuss:
Parsing the definition data
Clarifying how after parsing definition data, then a search is performed using specific parameters parsed from the definition data and then inserting the received section into the document.
Clarifying the boundaries of what is considered/included for an edit section and where the edit section(s) reside

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaacson (US Application: 20150046791): This reference teaches defining sections for a document, implementing placeholders to request /obtain data and replacing placeholder definition data.
Schneck et al (US Patent: 6192362): This reference teaches “The placeholders are used to create the search string format. Each placeholder has an index value associated with it. The index associated with the placeholder is the number associated with the order in which they appear in the string. Indexing the parameters allows the gateway to replace placeholders with actual data”.
Foy et al (US Application: 20020046235): This reference teaches “Each section has a plurality of place holders 73-80 which act as insertion points for the content appropriate to the section”.
Prokoph (US Application: US 20020091671): This reference teaches “retrieving a document to be indexed, generating a document extract from the document, wherein the document extract comprises a portion of the document, and decomposing the document extract into tokens”.
Bernstein et al (US Application: US 2003/0014443): This reference teaches a page template that contains placeholders consisting of at least tokens.
Petronijevic et al (US Application: US 2010/0325531): This reference teaches a document subset, and placeholders may be provided in the document subset in substitution for elements of a group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178